DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2016/0208118) in view of Chritien et al. (US 2012/0086761).
Takabayashi et al. discloses an actinic radiation curable inkjet ink, comprising:
               an actinic radiation polymerizable compound (Abstract: The ray-curable ink jet ink comprising a photopolymerizable compound); 
              a polyester resin (paragraph [0168]: The actinic radiation-curable inkjet ink may contain various additives and resins such as polyester-based resin); and
		a gelling agent selected from the group consisting of aliphatic ester-based wax, aliphatic ketone-based wax, paraffin wax and microcrystalline wax (paragraphs [0081]-[0084]: Examples of such a gelling agent include aliphatic ketone compounds, aliphatic ester compounds, paraffin wax, microcrystalline wax).
	Takabayashi et al. however does not teach wherein the polyester resin is crystalline. 
	Chritien et al. discloses a radiation-curable ink comprising at least one crystalline polyester resin (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the polyester resin in Takabayashi’s ink to be a crystalline polyester resin for purpose of forming a phase change ink as taught by Chritien et al. (Abstract).
	Takabayashi et al. also discloses the following claims:
	Regarding to claim 2: wherein the gelling agent is a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax (paragraphs [0082]-[0083]).
Regarding to claim 6: wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt% (paragraph [0014]).
2.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2014/0002534) in view of Chritien et al. (US 2012/0086761).
	Maeda et al. discloses an actinic radiation curable inkjet ink, comprising:
               an actinic radiation polymerizable compound (Paragraph [0054]: The actinic ray curable compound is a radical polymerizable compound); 
              a polyester resin (paragraph [0155]: The actinic radiation-curable inkjet ink may contain various additives and resins such as polyester-based resin); and
		a gelling agent selected from the group consisting of aliphatic ester-based wax, aliphatic ketone-based wax, paraffin wax and microcrystalline wax (paragraphs [0074]-[0075]: The ketone wax and ester wax can act as a gelling agent). 
Maeda et al. however does not teach wherein the polyester resin is crystalline. 
	Chritien et al. discloses a radiation-curable ink comprising at least one crystalline polyester resin (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the polyester resin in Maeda’s ink to be a crystalline polyester resin for purpose of forming a phase change ink as taught by Chritien et al. (Abstract).
Maeda et al. also discloses the following claims:
	Regarding to claims 2-4: wherein the gelling agent is a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax (paragraphs [0074]-[0075]); wherein the aliphatic ester wax is wax having an ester group represented by the following formula (1) R1-(C=0)-0-R2, wherein R1 and R2 each independently represent a saturated or unsaturated hydrocarbon group having 17 to 25 carbon atoms, wherein the aliphatic ketone wax is wax having a ketone group represented by the following formula (2) R3-(C=0)-R4, wherein R3 and R4 each independently represent a saturated  or unsaturated hydrocarbon group having 17 to 25 carbon atoms (paragraphs [0019]-[0022], [0082]).
Regarding to claim 6: wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt% (paragraph [0024]).
Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive.
In response to Applicant’s Remarks, the Examiner cites that “However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutroSweet Co., 19 US PQ2d 1586”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853